Citation Nr: 1302821	
Decision Date: 01/25/13    Archive Date: 01/31/13

DOCKET NO.  11-00 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for residuals of a cold injury to the nose. 

2. Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for cysts on the face, chest and arms, and a history of chronic recurring mild dermatitis.

3. Entitlement to service connection for bilateral shin splints, to include leg pain.

4. Entitlement to service connection for vasomotor rhinitis, claimed as breathing difficulty.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

H. Yoo, Counsel


INTRODUCTION

The Veteran had active service in the United States Army from August 1986 to December 1986, from September 1987 to September 1991, and from December 2002 to August 2003.  The Veteran also had National Guard service, as well as service in the Army Reserves until January 2009.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an November 2009 rating decision issued by the above Regional Office (RO) of the Department of Veterans Affairs (VA). 

The Veteran testified at a videoconference hearing before the undersigned Veteran Law Judge in September 2012.  A transcript of that hearing has been reviewed and associated with the claims file.

Regarding the issue of whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for cysts on the face, and a history of chronic recurring mild dermatitis, it appears the Veteran's claim was previously denied in a February 1999 rating decision.  In January 2009, the Veteran submitted a new claim for this issue and in November 2009, the RO determined new and material evidence had not been submitted to reopen the claim.  The Veteran timely submitted a Notice of Disagreement in January 2010.  However, in the December 2010 Statement of the Case (SOC), the issue was recharacterized as service connection for cysts on the face and a history of chronic recurring mild dermatitis.  Although the December 2010 SOC implicitly reopened the Veteran's claim by deciding this issue on the merits, the question of whether new and material evidence has been received to reopen such claims must be addressed in the first instance by the Board because that matter goes to the Board's jurisdiction to reach the underlying claims and adjudicate them de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  If the Board finds that no such evidence has been offered, that is where the analysis must end; hence, what the RO may have determined in this regard is irrelevant.  Barnett, 83 F.3d at 1383.   In addition, the Veteran testified that this claim should included cysts on the chest and arms.  As such, the Board has characterized the Veteran's claim accordingly.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The request to reopen the claims of entitlement to service connection for residuals of a cold injury to the nose and cysts on face, chest and arms is granted herein, and the merits of the claim is addressed in the REMAND portion of the decision below.  In addition, the issues of entitlement to service connection for bilateral shin splits, to include leg pain, and vasomotor rhinitis, claimed as breathing difficulty, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1. A December 1991 rating decision denied the Veteran's original claim for entitlement to service connection for residuals of a cold injury to the nose.  The Veteran was notified of his appellate rights, but did not timely appeal the decision.


2. Evidence received since the December 1991 decision is not cumulative of evidence previously considered and does raise a reasonable possibility of substantiating the claim of service connection for residuals of a cold injury to the nose.

3. A February 1999 rating decision denied the Veteran's original claim for entitlement to service connection for cysts on the face and a history of chronic recurring mild dermatitis.  The Veteran was notified of his appellate rights, but did not timely appeal the decision.

4. Evidence received since the February 1999 decision is not cumulative of evidence previously considered and does raise a reasonable possibility of substantiating the claim of service connection for cysts on the face, chest and arms and a history of chronic recurring mild dermatitis.


CONCLUSIONS OF LAW

1. The December 1991 rating decision denying entitlement to service connection for residuals of a cold injury to the nose is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2012). 

2. Since the December 1991 rating decision, new and material evidence has been received to reopen the claim of entitlement to service connection for residuals of a cold injury to the nose.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012).

3. The February 1999 rating decision denying entitlement to service connection for cysts on the face and a history of chronic recurring mild dermatitis is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2012).

 

4. Since the February 1999 rating decision, new and material evidence has been received to reopen the claim of entitlement to service connection for cysts on the face, chest and arms, and a history of chronic recurring mild dermatitis.             38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Veterans Claims Assistance Act of 2000 (VCAA)

VA has a statutory and regulatory duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

Pursuant to Kent v. Nicholson, 20 Vet. App. 1 (2006), the veteran must be apprised as to the requirements both as to the underlying service connection claim and as to the definitions of new and material evidence.  Kent further requires that the notice inform the veteran as to the basis for the prior final denial and as to what evidence would be necessary to substantiate the claim.

In light of the favorable outcome of this appeal with respect to the issue of whether new and material evidence has been submitted to reopen the claims (reopening of the claims by the Board), any perceived lack of notice or development is not prejudicial. See 38 U.S.C.A. §§ 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2012).

II. New and Material Evidence

The Veteran seeks to reopen a previously denied claim of service connection for residuals of a cold injury to the nose and cysts on the face, chest and arms.

In general, RO decisions are final.  See 38 U.S.C.A. § 7105 (West 2002).  Pursuant to 38 U.S.C.A. § 5108 (West 2002), a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence, that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2012).

To warrant reopening of a previously and finally disallowed claim, newly presented or secured evidence must not be cumulative of evidence of record at the time of the last prior final disallowance and must prove merits of the claim as to each central element that was specified as a basis for the last final disallowance of the claim.  See Evans v. Brown, 9 Vet. App. 273 (1996).

An adjudicator must follow a two-step process in evaluating previously denied claims.  First, the adjudicator must determine whether the evidence added to the record since the last final decision is new and material.  If new and material evidence is presented or secured with respect to a claim that has been finally denied, the claim will be reopened and decided upon the merits.  Once it has been determined that a claimant has produced new and material evidence, the adjudicator must evaluate the merits of the claim in light of all the evidence, both new and old, after ensuring that the VA's statutory duty to assist the appellant in the development of his claim has been fulfilled.  See 38 U.S.C.A. § 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

Prior to the current claim, the Veteran's claim for entitlement to service connection for residuals of a cold injury to the nose was denied in a December 1991 rating decision, and the claim for entitlement to service connection for cysts on the face and a history of chronic recurring mild dermatitis was denied in February 1999.  In December 1991, the RO determined that the Veteran's November 1991 VA examination showed no abnormality on the Veteran's nose demonstrating cold injury.  In February 1999, the RO determined the Veteran's cysts were not due to an undiagnosed illness as it was the result of a known clinical diagnosis.  The Veteran did not appeal either decision; accordingly, the December 1991 and February 1999 RO decisions are final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.302.  

The Veteran submitted a new claim for both issues in January 2009 and was denied by the RO in November 2009.  The Veteran timely appealed this decision.

Regarding the claim of service connection for residuals of a cold injury to the nose, the evidence submitted since the December 1991 RO decision include VA treatment record, VA examinations, and private treatment records from Dr. T. F. Koinis.  The Veteran also testified before the Board in October 2012 that he was first treated for a cold injury to the nose in 1988 while stationed in Frankfurt, Germany.  He stated he was exposed to the cold and the tip of his nose turned red.  He testified he sought treatment and was diagnosed with first degree frostbite. 

Regarding the claim of service connection for cysts on the face, chest and arms and history of chronic recurring mild dermatitis, the evidence submitted since the February 1999 RO decision included a VA examination and private treatment records from Dr. T. F. Koinis.  The Veteran also provided testimony in October 2012 where he stated he was first treated in 1991 at Fort Stewart, Georgia, after he returned from Desert Storm.  He stated he was treated again in 2002 while stationed in Fort Bragg, North Carolina, where he was diagnosed with rhinitis.  As previously stated, although the Veteran's claim was initially for cysts on the face, he testified it was also on the chest and arms. 

The medical evidence above is "new" because it was not previously considered by the Board and is not redundant of evidence previously considered.  It is "material" because it constitutes medical evidence that the Veteran may have been diagnosed with a disability (here, a cold injury on the nose) in service and possibly related to his military service.  In addition, the Veteran testified at the September 2012 Board hearing that his claim for service connection for cysts should include the chest and arms, rather than solely on the face.  Therefore, since this appeal has not considered the newly expanded issue, it must be reopened for further consideration.

The Board acknowledges that in Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Therefore, it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element, as it would "force the veteran to provide medical nexus evidence to reopen his claim so that he could be provided with a medical nexus examination by VA."

Here, as will be discussed in further detail in the REMAND section below, the newly submitted medical evidence satisfies the "low threshold" necessary to trigger VA's duty to provide the Veteran with a VA medical examination.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Therefore, since there is new and material evidence, the claim is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.





ORDER

As new and material evidence has been received, the claim for entitlement to service connection for residuals of a cold injury to the nose, is reopened and, to that extent only, the appeal is granted.

As new and material evidence has been received, the claim for entitlement to service connection for cysts on the face, chest and arms, and a history of chronic recurring mild dermatitis, is reopened and, to that extent only, the appeal is granted.


REMAND

A remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  The VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a) 5103A (West 2002); 38 C.F.R. § 3.159(c) (2012).

Service connection may be granted for a disability resulting from injury or disease incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  To establish service connection for the claimed disorder, there must be medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  38 C.F.R § 3.303 (2011); see also Hickson v. West, 12 Vet. App. 247, 253 (1999). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  See 38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d). 

Service connection may also be granted for chronic disorders when manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

In the case of a disability compensation claim, VA's duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2012).  Such an examination or opinion is necessary to make a decision on a claim if all of the lay and medical evidence of record (1) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; and (2) indicates that the disability or symptoms may be associated with the claimant's active military, naval, or air service; but (3) does not contain sufficient medical evidence for VA to make a decision on the claim.  Id. 

Active military, naval, or air service includes active duty, any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in the line of duty, and any period of inactive duty for training (INACDUTRA) during which the individual concerned was disabled or died from an injury in the line of duty.  See 38 C.F.R. § 3.6(a).  Active duty for training is, inter alia, full time duty in the Armed Forces performed by Reserves for training purposes or by members of the National Guard of any state.  See 38 U.S.C.A. § 101(22); 38 C.F.R. §3.6(c).

Cold injury to the nose

As previously stated, the Veteran testified at the September 2012 Board hearing that he was first treated for a cold injury to the nose in 1988 while stationed in Frankfurt, Germany, and was diagnosed with first degree frostbite. 

The Board notes that the Veteran has not yet been afforded a VA examination for his claimed cold injuries to the nose and it is unclear whether he has a current diagnosis.  As such, further development is necessary before a final determination is made.  The Veteran should be afforded a VA examination to determine clarify the diagnosis and the etiology of the disability.  38 C.F.R. § 3.159(c)(4) (2012); Green v. Derwinski, 1 Vet. App. 121 (1991) (duty to assist may include conduct of a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one).

Cysts on the face, chest and arms, and a history of chronic recurring mild dermatitis

The Veteran was afforded a VA examination on his skin condition in November 2009 where the examiner, upon a physical examination, determined there was no current skin rash and the current skin condition (residual hyperpigmented scars from dermatitis) was not a continuation of the skin rash that was treated while the Veteran was in service. 

Subsequently, in December 2010, the Supplemental SOC denied the claim stating there was no evidence of the claimed chronic recurrent dermatitis with residual hyperpigmented scars and cysts on the face did not occur in or caused by service.  However, the Veteran testified at the September 2012 Board hearing that this issue should also include a review of cysts on chest and arms, not only the face.  As such a new VA examination with an opinion is necessary.

In addition, the Veteran stated he is still receiving treatment for his skin condition at the VA Medical Center in Durham, North Carolina.  These records have not been associated with the claims file.  

The VA has a duty to obtain all relevant VA and Governmental records prior to adjudication of a claim.  38 U.S.C.A § 5103A(c)(3); see Bell v. Derwinski, 2 Vet. App. 611  (1992) (Observing that any VA treatment records that have been generated up to and including the date of the Board's decision, whether or not filed in the appellant's claims file, are in the constructive possession of the Board and must be considered).  Accordingly, a remand to obtain these records is necessary prior to adjudication.

Bilateral shin splints, to include leg pain

The Veteran testified at the Board hearing that because of this shin splints he was  "kicked out" of his military service as he was unable to adequately perform his  physical training.  He stated, "we had to get tested twice a year... Once I started my two-mile run, after I'd get about a quarter-mile, my legs would get so painful, I'd have to stop, because I couldn't complete the run.  So, the military has a standard.  If you can't complete that physical fitness training and pass... they won't allow you to re-enlist."  However, he also testified the pain in his legs started while he was training for Iraqi Freedom.

According to the evidence of record, the first instance the Veteran complained of and sought treatment for bilateral shin splints was in July 2007.  Service personnel records indicate the Veteran was a member of the Army Reserves from June 1994 to January 2009.  The record does not contain the dates of verified ACDUTRA and/or INACDUTRA during the Veteran's service.  These records should be obtained and associated with the claims file.  As such, additional development is necessary before appellate review may proceed on this claim.

In addition, the post-deployment health assessment conducted in August 2003 indicates the Veteran reported he experienced "[s]wollen, stiff or painful joints" during his deployment.  It is unclear whether this is in reference to pain in his legs.  

Given the Veteran's testimony and evidence of record, a new VA examination is necessary to clarify the diagnosis and determine the etiology of the condition.  38 C.F.R. § 3.159(c)(4) (2012); Green v. Derwinski, 1 Vet. App. 121 (1991).

Vasomotor rhinitis, claimed as breathing difficulty

The Veteran testified at the Board hearing that he was first treated for a nasal problem and difficulty breathing while serving in Iraq in 1991.  He stated he was exposed to burning oil wells and gas fumes.  The Veteran stated "there was a dark cloud in the sky for maybe a period of 24 to 36 hours and we breathed that in.  And I started having difficult at that point."  The Veteran further testified that "when I went back to Iraq in 2002, they had us camped out in the desert, and we were surrounded by fuel tanks... they stored bad gases... they burnt these gases off 24 hours every day... we were in the middle of that, and we breath that in the whole time we was out there."  The Veteran stated much of the treatment records from this period are missing.  

Given the Veteran's testimony that additional treatment records during this period of service in the Persian Gulf are missing and as this remand includes a request to obtain any outstanding post-service treatment records as identified by the Veteran, the claim for entitlement to service connection for vasomotor rhinitis is also remanded for additional development.  Following the association of any outstanding records, the Veteran should be afforded another VA examination for an opinion regarding this condition.

Accordingly, the case is REMANDED for the following action:

1. Attempt to verify all periods of Army National Guard and Reserve service, including all dates and types of service (i.e., ACDUTRA or INACDUTRA), through all appropriate sources.  The claims folder should document the efforts made to obtain these records along with any negative responses.  If service personnel records cannot be obtained, a letter should be sent to the Veteran informing him of the steps taken to obtain the service personnel records, listing alternative sources, and requesting him to furnish any such records in his possession or to identify the possible location of such records. 

2. Request from the National Personnel Records Center in St. Louis, Missouri (NPRC), the Records Management Center or through any other official channels to include in securing the Veteran's in-service treatment records from his time in service, specifically records during the Veteran's service in 2002 while serving in Iraq.  The Veteran should also be requested to submit any service treatment records he has in his possession.

3. Take appropriate action to obtain all of the Veteran's treatment records that are not currently incorporated into the claims file, specifically current treatment records from the VA Medical Center, in Durham, North Carolina, as identified by the Veteran at the September 2012 Board hearing.  The Veteran should also be asked to identify any additional treatment received (VA or private) which the records have not been associated with the claims file.  The Veteran should also be requested to submit any private and VA treatment records he has in his possession

If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record. 

Notice must be provided to the Veteran and his representative.  The notice must contain the identity of the records VA was unable to obtain, an explanation of the efforts VA made to obtain the records, a description of any further action VA will take regarding the claim and a notice that the Veteran is ultimately responsible for providing the evidence.  The AMC should also inform the Veteran that he can also provide alternative forms of evidence.

4. Once all outstanding records are obtained and associated with the claims file, schedule the Veteran for a VA examination with an appropriate specialist to examine the Veteran's claimed residuals of a cold injury to the nose. The examiner is asked to determine the nature and etiology of any diagnosed residuals of a cold injury to the nose, and to state whether it is at least as likely or not (i.e. a 50% probability or greater) any such condition is etiologically related to the Veteran's military service.  

The claims file should be provided to the examiner for review in conjunction with the examination and such should be acknowledged.  All appropriate testing should be accomplished.  The Veteran's lay statements and any pertinent in-service and post-service treatment records should also be considered and discussed.

All findings and conclusions should be set forth in a legible report.  A clear rationale for all opinions rendered must be made.  If the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

5. Schedule the Veteran for a VA examination with an appropriate specialist to identify any skin disorder to include cysts on the face, chest and arms, and a history of chronic recurring mild dermatitis.  The examiner is asked to determine the nature and etiology of any diagnosed skin disorder, and to state whether it is at least as likely or not (i.e. a 50% probability or greater) that it is etiologically related to the Veteran's military service.  

The claims file should be provided to the examiner for review in conjunction with the examination and such should be acknowledged.  All appropriate testing should be accomplished.  The Veteran's lay statements and any pertinent in-service and post-service treatment records should also be considered and discussed. 

All findings and conclusions should be set forth in a legible report.  A clear rationale for all opinions rendered must be made.  If the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

6. Schedule the Veteran for a VA examination with an appropriate specialist to identify any disorder in the lower extremities, to include shin splints and pain in the legs.  The examiner is asked to determine the nature and etiology of any diagnosed disorders, and to state whether it is at least as likely or not that it is etiologically related to the Veteran's military service.  The examiner is also asked to discuss the relationship between the Veteran's ACDUTRA/INACDUTRA and his shin splints and whether it is related to or aggravated by any period of ACDUTRA or INACDUTRA.

The claims file should be provided to the examiner for review in conjunction with the examination and such should be acknowledged.  All appropriate testing should be accomplished.  The Veteran's lay statements and any pertinent in-service and post-service treatment records should also be considered and discussed. 

All findings and conclusions should be set forth in a legible report.  A clear rationale for all opinions rendered must be made.  If the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

7. Schedule the Veteran for a VA examination with an appropriate specialist to identify any current respiratory disorder, including vasomotor rhinitis.  The examiner is asked to determine the nature and etiology of any diagnosed disorders, and to state whether it is at least as likely or not (i.e. a 50% probability or greater) that it is etiologically related to the Veteran's military service, including exposure to burning oil wells and gas fumes.  

The claims file should be provided to the examiner for review in conjunction with the examination and such should be acknowledged.  All appropriate testing should be accomplished.  The Veteran's lay statements and any pertinent in-service and post-service treatment records should also be considered and discussed. 

All findings and conclusions should be set forth in a legible report.  A clear rationale for all opinions rendered must be made.  If the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

8. After completion of the foregoing and undertaking any further development deemed warranted by the record, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remains 
denied, the Veteran and his representative should be issued a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


